HOBSON, Acting Chief Judge.
Appellant Donald Everett Mangum appeals an order withholding adjudication on a charge of first degree arson and placing him on three years probation after a plea of nolo contendere. Appellant argues that pri- or to the Florida Supreme Court’s opinion in Brown v. State, 376 So.2d 382 (Fla.1979), the trial judge accepted his nolo contendere plea which included the reservation of the right to appeal a nondispositive issue. Appellant requests that this cause be remanded to the trial court in order to give appellant an opportunity to withdraw his plea in light of the inability of the judicial system to provide him with the right to appeal his reserved issue.
Under Brown v. State, only legally dis-positive issues may be reserved for appeal following a nolo contendere plea. We find that appellant did not reserve a legally dis-positive issue and, therefore, is not entitled to an appeal.
Since appellant’s plea was entered before the Brown decision, this case is remanded to the trial court with instructions that appellant be afforded an opportunity to seek to withdraw his plea. See Pittman v. State, 382 So.2d 1227, No. 79-642 (Fla.2d DCA, Oct. 17, 1979), on rehearing (Fla.2d DCA Jan. 30, 1980), rehearing denied (Fla.2d DCA May 8, 1980).
OTT and RYDER, JJ., concur.